Citation Nr: 0617709	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by neck pain with numbness and decreased reflexes 
of the right arm, to include claimed as a result of 
undiagnosed illness.  

2.  Entitlement to service connection for skin rash, to 
include claimed as a result of undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by recurrent fever, to include claimed as a result 
of undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by pain in the hands, low back, and both knees, to 
include claimed as a result of undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to July 
1991, with service in the Southwest Asia theater of 
operations during the Persian Gulf War from January to May 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1998 by a hearing officer 
of the VA Regional Office (RO) in Buffalo, New York.  

In December 2003, the Board remanded this case for further 
development of the evidence.  While the case was in remand 
status, a rating decision in February 2005 by the VA Appeals 
Management Center (AMC) Resource Unit in Bay Pines, Florida, 
granted two of the veteran's claims on appeal by allowing 
entitlement to service connection for headaches and for 
fibromyalgia.  The case was returned to the Board in December 
2005.  

The issue of entitlement to service connection for a 
disability manifested by pain in the hands, low back, and 
both knees, to include claimed as a result of undiagnosed 
illness is addressed in the REMAND portion of the decision 
below and is  REMANDED to the RO via the AMC in Washington, 
DC.



FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  A disability manifested by neck pain with numbness and 
decreased reflexes of the right arm was not present during 
the appellant's active military service and is not 
etiologically related to such service.

3.  There is no competent medical evidence of record that a 
disability manifested by neck pain with numbness and 
decreased reflexes of the right arm is due to an injury or 
disease during active military service.

4.  The veteran's claimed disability of neck pain with 
numbness and decreased reflexes of the right arm has been 
attributed by a physician's assistant to a known clinical 
diagnosis and there is no medical finding or opinion of 
record to the contrary.

5.  There is an approximate balance of positive and negative 
evidence on the issue of whether tinea cruris or intertrigo 
of the groin had onset during the veteran's active military 
service.

6.  A skin rash or skin disease other than a skin disorder of 
the groin was not present during the appellant's active 
military service and is not etiologically related to such 
service.

7.  There is no competent medical evidence of record that a 
skin rash or skin disease other than a skin disorder of the 
groin is due to an injury or disease during active military 
service.

8.  The veteran's current skin rash or skin disease other 
than a skin disorder of the groin has been attributed by 
treating and examining physicians to known clinical 
diagnoses.

9.  The veteran does not have a disability manifested by 
recurrent fever, and he does not claim to currently have any 
such disability.   


CONCLUSIONS OF LAW

1.  A disability manifested by neck pain with numbness and 
decreased reflexes of the right arm was not incurred in or 
aggravated by service, and compensation to a Persian Gulf 
veteran for a disability manifested by neck pain with 
numbness and decreased reflexes of the right arm as a result 
of undiagnosed illness is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 
(2005).

2.  With resolution of reasonable doubt, a skin disorder of 
the groin was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A skin rash or skin disease other than a skin disorder of 
the groin was not incurred in or aggravated by service, and 
compensation to a Persian Gulf veteran for a skin rash or 
skin disease other than a skin disorder of the groin as a 
result of undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005).

4.  A disability manifested by recurrent fever was not 
incurred in or aggravated by service, and compensation to a 
Persian Gulf veteran for a disability manifested by recurrent 
fever as a result of undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in May 2004 and March 2005 by the VA Appeals 
Management Center (AMC) in Bay Pines, Florida, satisfied the 
statutory and regulatory duty to notify provisions.  The 
veteran has been afforded medical examinations to evaluate 
his physical complaints and to determine the likely etiology 
of current disabilities, and there is no indication in the 
record that additional evidence material to the issue decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The adjudication of the veteran's 
claims on appeal was prior to the enactment of the Veterans 
Claims Assistance Act of 2000.  The notice provided to the 
veteran by the AMC was the kind of remedial notice which the 
Court found in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to be permissible under 
the applicable statute and regulations.  

Direct Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection presupposes a diagnosis of a current 
disease.  Rabideau
 v. Derwinski, 2 Vet. App. 141, 143 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).

Presumptive Service Connection for Chronic Disease

When arthritis or an organic disease of the nervous system is 
manifested to a compensable degree within one year of 
separation from service, the disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Competent Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Compensation for Certain Disabilities Due to Undiagnosed 
Illnesses

VA shall pay compensation to a Persian Gulf War veteran with 
a qualifying chronic disability which became manifest during 
service on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War  or to a degree of 10 
percent or more prior to December 31, 2006.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

For the purposes of this section, the term Persian Gulf 
veteran means a veteran who served on active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(b) (2005). 

The Persian Gulf veteran must exhibit "objective 
indications" of a qualifying chronic disability and the 
disability cannot by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators which are capable of independent 
verification.   To be "chronic" a disability must have 
existed for six months or more or have exhibited intermittent 
episodes of improvement and worsening over a six-month 
period.  The six-month period of chronicity will be measured 
from the earliest date on which pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a) (2005).
  
A qualifying chronic disability means a chronic disability 
resulting from the following or from any combination of the 
following:
(a) an undiagnosed illness;
(b) the following medically unexplained chronic multi-symptom 
illnesses which are defined by a cluster of signs or 
symptoms:
(1) chronic fatigue syndrome;
(2) fibromyalgia;
(3) irritable bowel syndrome; or
(4) any other illness which the VA Secretary determines meets 
the criteria of this section for a medically unexplained 
chronic multi-symptom illness; or
(c) any other illness which the VA Secretary determines  in 
regulations warrants a presumption of service connection.  
38 C.F.R. § 3.317(a) (2005).
    
For the purposes of this section, the term "medically 
unexplained chronic multi-symptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology which 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  [Emphasis added.]  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a) (2005).

Benefit of Doubt Doctrine

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

Disability Manifested By Neck Pain With Numbness and 
Decreased Reflexes of Right Arm 

The veteran's service medical records are entirely negative 
for any complaints or medical findings concerning his neck 
[cervical spine] or right upper extremity.  In a written 
statement dated in June 1991, the veteran said that he did 
not desire a separation medical examination, and physician 
with the US Army medical corps who reviewed his medical 
records stated that a medical examination for separation was 
not required.

VA X-rays of the veteran's cervical spine in January 1994 
were normal.  

In April 1994, which was almost three years after his 
separation from active military service, the veteran was seen 
at a VA neurosurgery clinic for a complaint of severe neck 
pain since a claimed febrile illness in the Persian Gulf.  
"Febrile" means pertaining to or characterized by fever.  
See Dorland's Illustrated Medical Dictionary 614 (Dorland's) 
(28th ed., 1994).  The veteran was referred to a VA neurology 
EMG [electromyelogram] laboratory.  A VA physician in the EMG 
laboratory noted, however, that the referral was due to neck 
pain following a "car accident" reported by the patient 
rather than following an episode of fever.  The pertinent 
conclusions reported by the VA physician who interpreted the 
EMG which the veteran underwent in 1994 were probable 
bilateral C6-7 and, possibly, 
T-8 radiculopathy, entrapment or compression of the ulnar 
nerves at the elbows, and right carpal tunnel syndrome.

A VA CT scan of the veteran's cervical spine in April 1994 
was normal.  

VA X-rays of the soft tissue of the veteran's neck in 
December 1994 were normal.

In August 1998, a VA physician who had conducted a VA 
neurological examination of the veteran in April 1998, 
reported that the veteran had complained of having decreased 
sensation in his right arm but that this subjective finding 
was not confirmed by an objective finding of a decrease in 
the deep tendon reflexes on the right side as compared to the 
left side.  The examining VA physician found that, in light 
of the negative findings of the earlier VA CT scan and X-rays 
and the lack of objective clinical findings, there was little 
[medical] evidence to associate a diagnosis with the 
veteran's complaint of decreased sensation in the right arm.

VA X-rays of the veteran's cervical spine in April 2004 were 
read by a VA staff radiologist as showing no significant 
abnormality.

At a VA spine examination in April 2005, which was conducted 
by a VA physician's assistant, the veteran stated that he had 
had neck pain since an episode during his active military 
service in which he was in a motor vehicle which drove 
through "a cloud of material" in Iraq and he developed a 
fever for which he was hospitalized.  [The veteran's service 
medical records do not, however, document any hospital 
admissions during his active service.]  On clinical 
examination of the veteran's cervical spine, the VA 
physician's assistant reported finding marked tenderness of 
the paravertebral muscles of the cervical spine with no 
deformity or swelling.  The examiner reported that motor 
testing of the veteran's upper extremities and the reflexes 
of his upper extremities were normal.  A sensory examination 
showed slightly decreased sensation to light touch over the 
right long finger and right ring finger.  The examiner noted 
the reported results of the earlier VA EMG study which 
suggested right C6-7 radiculopathy and mild T-1 radiculopathy 
and the normal VA cervical spine X-rays in April 2004.  

The VA physician's assistant who performed the April 2005 
spine examination of the veteran diagnosed cervical strain 
and C-7 radiculopathy.  He stated that the veteran's cervical 
spine and right upper extremity complaints were attributable 
to these diagnoses and not to the medically unexplained 
chronic multi-symptom illness of fibromyalgia [for which a 
rating decision in February 2005 had granted service 
connection] or to any other undiagnosed illness.  

The VA physician's assistant stated an opinion that the 
veteran's current cervical spine strain and cervical 
radiculopathy are etiologically related to his active 
military service.  He stated that he based his opinion on the 
facts that the veteran was treated in service for cervical 
spine problems and there was documentation of treatment of 
the veteran's cervical spine problems ever since the first 
treatment in service.  The VA physician's assistant stated, 
finally, that the veteran's claims file had not been made 
available to him and that, when the claims file was made 
available to him, he would review it and file an addendum to 
his report of the VA spine examination.

The veteran's claims file does not contain any addendum to 
the report of the VA spine examination in April 2005 by the 
VA physician's assistant or any statement by him that he ever 
reviewed the veteran's service medical records and the 
pertinent post-service medical treatment records in the 
claims file.

There is no confirmation in any official military records in 
the veteran's claims file that he required hospitalization in 
the Southwest Asia theater of operations during the Persian 
Gulf War for a fever or for any other reason or that he had 
any neck pain in service.  The veteran has not submitted 
during the more than seven years that this appeal has been 
pending any supporting evidence, such as a "buddy 
statement" or a photocopy of a letter or message he sent to 
a friend or relative at the time of the claimed incident, 
concerning the matter of being in "a cloud of material" in 
Iraq and immediately being hospitalized for fever.  For these 
reasons, the Board finds that the veteran's statements in 
that regard lack credibility, and the Board finds as a fact 
that the veteran did not have a fever in service in 1991 
which required hospitalization and which produced chronic 
neck pain and other symptoms.

The veteran is not entitled to direct service connection for 
a disability manifested by neck pain with numbness and 
decreased reflexes in the right arm because there is no 
credible or convincing evidence that he has a current 
disability of the cervical spine or of the right upper 
extremity which had onset during active military service or 
is etiologically related to active service.  The opinion of 
the VA physician's assistant who conducted a spine 
examination of the veteran in April 2005 but did not review 
the veteran's service medical records or other pertinent 
medical records has no probative value because he based his 
opinion on a history provided to him by the veteran which the 
Board has found was not accurate.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based upon an 
inaccurate factual premise has no probative value).

There is no competent medical evidence of record or other 
credible evidence showing that arthritis of the cervical 
spine or organic disease of nerves affecting the functioning 
of the veteran's right upper extremity was manifested to any 
degree within one year of the veteran's separation from 
active military service in May 1991, so the veteran is not 
entitled to service connection for chronic disease of the 
cervical spine or right upper extremity on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Keeping in mind that the Board has found that the veteran's 
account of having had symptoms of pain in the neck and 
numbness in the right arm since an incident of fever during 
the Persian Gulf War is not credible and in view of the fact 
that the veteran has not identified any health care providers 
who treated him for neck or right arm complaints during the 
period of time from his separation from service in May 1991 
to his visit to a VA medical facility in April 1994, 
continuity of symptomatology of a disability manifested by 
neck pain with numbness and decreased reflexes in the right 
arm since service has not been shown by any credible or 
convincing evidence, and so entitlement to service connection 
for such disability on the basis of continuity of 
symptomatology/chronicity is not established.  See 38 C.F.R. 
§ 3.303(b) (2005).

The veteran's neck and right arm complaints have been 
medically attributed to the known clinical diagnoses of 
cervical strain and cervical radiculopathy.  His cervical 
spine and right upper extremity complaints thus may not be 
considered as being due to undiagnosed illness in a Persian 
Gulf veteran, and he is not entitled to service connection 
for a disability manifested by neck pain with numbness and 
decreased reflexes in the right arm as a result of 
undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

In sum, there is no basis in law or in fact to allow service 
connection in this case for a disability manifested by neck 
pain with numbness and decreased reflexes in the right arm on 
any basis.

Skin Rash

The veteran's service medical records are negative for any 
clinical findings or diagnosis of any form of skin disease 
except cystic lesions on the glans penis found in March 1989.  
At an examination for enlistment in January 1987, it was 
noted that the veteran had acne on his back, which was 
considered to be mild in degree and not disqualifying for 
military service.  In late October 1987 during was his second 
week of basic training the veteran was seen at a troop 
medical clinic for blisters on both heels of his feet.  A 
topical cream was prescribed.  In January 1988, the veteran's 
heel blisters were lacerated at the clinic by a physician's 
assistant.  As noted above, at service separation the veteran 
declined to undergo a medical examination.  

A VA medical certificate shows that the veteran was seen in 
January 1992 for multiple complaints, including a skin rash 
which he stated he had had off and on since being in the 
Persian Gulf.  The treatment provider diagnosed tinea cruris.  
"Tinea cruris" is acute or chronic tinea, generally seen in 
males, involving the groin, perineum, and perineal regions 
and sometimes spreading to contiguous areas; it is 
characterized by severely pruritic, sharply demarcated 
lesions with a raised erythematous margin and thin, dry 
scaling; also called jock itch.  See Dorland's at  1713.  

At a VA skin examination in December 1993, the veteran 
provided the examining physician with a history of a fever 
during his time in the Persian Gulf in 1991 and stated that 
the fever was accompanied by blisters on his hands and red 
macules on his hands, face, and groin.  A "macule" is a 
discolored spot on the skin which is not elevated above the 
service.  See Dorland's at 978.  The veteran stated that the 
skin lesions resolved except for a persistent rash in his 
groin area.  He indicated that he thought that the texture of 
the skin of his face and hands was not normal.  A clinical 
examination of the veteran's skin was normal except for 
slightly macerated skin in the folds of the groin.  
"Macerate" means to soften by wetting or soaking.  See 
Dorland's at 975.  The VA examiner reported clinical 
impressions of impetigo of the skin of the groin and history 
of febrile [characterized by fever] illness with skin rash of 
unknown etiology.  

At a VA skin examination in March 1997, the examining 
physician found that at that time the veteran had milia, 
erythema, scars, folliculitis of the chest and back, 
erythematous macules of the hands, groin dermatophytosis, and 
pitted keratolysis of the feet.  "Milia" is the plural of 
"milium".  A milium is a tiny epidermal cyst presenting as 
a firm, white to yellow, smooth, globoid, keratin-containing 
papule lying superficially within the skin, occurring 
multiply and usually located on the eyelids, cheeks, and 
forehead, and found in the pilosebaceous follicles of all age 
groups, including neonates.  See Dorland's at 1043.  
"Erythema" is a name applied to redness of the skin 
produced by congestion of the capillaries, which may result 
from a variety of causes.  See Dorland's at 576.  
"Folliculitis" is inflammation of a follicle or follicles, 
used ordinarily in reference to hair follicles.  A 
"follicle" is a sac or pouch like depression or cavity.  
See Dorland's at 646-647.  "Dermato-phytosis" is any 
superficial fungal infection caused by a dermatophyte and 
involving the stratum corneum of the skin, hair, or nails.  
See Dorland's at 450.  The "stratum corneum epidermis" is 
the horny layer of the epidermis; the outer-most layer of the 
epidermis, consisting of cells which are dead and 
desquamating.  See Dorland's at 1586.  "Keratolysis" is the 
softening and dissolution or peeling of the horny layer of 
the epidermis.  See Dorland's at 879.             

The VA physician who conducted the VA skin examination in 
March 1997 stated that, "There is a continuous sequence of 
these [skin] problems dating back to his service during the 
Desert Storm."  However, in his examination report the VA 
physician did not state that he had reviewed the veteran's 
service medical records or the post-service medical treatment 
records in the claims file.  As the basis for this medical 
opinion, the VA examiner relied on a history provided to him 
by the veteran concerning the veteran's claimed 
fever/associated symptoms in service which the Board has 
found to be not credible.  The medical opinion stated by the 
VA physician who conducted the VA skin examination in March 
1997 thus has no probative value.  See Reonal, supra.    

At a VA skin examination in May 1998, the pertinent diagnoses 
were: mild acne on the face, chest, and back, currently 
asymptomatic; a faint, barely perceptible, asymptomatic scar 
on the left inferior orbital rim; and lesions on the left 
arm, not active at this time, consistent with a resolving 
dermatitis or rash of some sort.  "Dermatitis" is 
inflammation of the skin.  See Dorland's at 447.  The 
examining physician stated that the veteran's claims file was 
not made available to him for review.  He stated that he 
could not determine whether the veteran had active skin 
lesions on his left arm, as the veteran was claiming, when he 
was in Southwest Asia during the Persian Gulf War.    

VA skin examinations in September 1998 and January 2002 found 
some abnormalities of the veteran's skin.

At a VA skin examination in April 2004, which was conducted 
by a VA physician's assistant whose report was approved by a 
VA physician who had performed some of the veteran's earlier 
VA skin examinations, the objective findings and clinical 
impressions included: mild, general folliculitis of the chest 
and back areas; post-inflammatory hyperpigmentation of the 
upper left arm with atrophic scarring; a well-healed, mildly 
hypo-pigmented scar on the left infraorbital rim; and 
intertrigo of the bilateral groin folds.  "Intertrigo" is a 
superficial dermatitis occurring on apposed skin surfaces, 
including the groin, caused by moisture, friction, warmth, 
and sweat retention, with obesity being a predisposing 
factor.  See Dorland's at  851.  The VA examiner stated that 
the scars on the veteran's skin and the other skin 
abnormalities found on clinical examination "could not be 
readily linked to any exposure."  The VA examiner stated 
that the veteran told him that in service in Southwest Asia 
he drove a truck through "a cloud of orange dust".  The VA 
examiner's opinion that the veteran's current manifestations 
of skin disease cannot be linked to "any exposure" 
evidently means that the examiner did not think that the 
veteran's current manifestations of skin disease are related 
to the veteran's claimed passing through "a cloud of orange 
dust" in service.

Review of the medical evidence in this case leads to a 
conclusion that the tinea cruris or jock itch found by a VA 
treatment provider soon after the veteran's separation from 
active service and the intertrigo or dermatitis of the groin 
found by a VA examining physician in April 2004 are likely 
the same or similar conditions.  At the veteran's examination 
for enlistment in January 1987 the only skin abnormality 
found was acne on the back.  No disease of the skin of the 
veteran's feet was reported.  The fact that tinea cruris or 
intertrigo of the groin was not documented in the veteran's 
service medical records must be considered "negative 
evidence" on the issue of whether a skin disorder of the 
groin had onset while the veteran was serving on active 
military duty.  There is an approximate balance of positive 
and negative evidence on the question of whether the 
veteran's current skin disorder of the groin is related to 
his active service.  Resolving the doubt on that issue in the 
veteran's favor, entitlement to service connection for a skin 
disorder of the groin is established.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

However, the veteran is not entitled to service connection 
for any type of skin rash or skin disease other than a skin 
disorder of the groin.  He is not entitled to direct service 
connection for a skin rash or disease other than a skin 
disorder of the groin because there is no credible or 
convincing evidence that he has such a current skin 
disability which had onset during active military service or 
is etiologically related to active service.  No treating or 
examining physician, including the VA physician who conducted 
the VA skin examination in March 1997, whose statement that 
the veteran has continuously had  skin problems since 
participating in Operation Desert Storm in service in 1991 
has been found under the holding in Reonal to have no 
probative value, has provided competent medical evidence 
linking a current skin disability of the veteran to any 
incident in or manifestation during his active service, to 
include his claimed passing through "a cloud of orange 
dust" in service.  

For the same reasons stated in the section of this decision 
which decided the claim for service connection for a 
disability manifested by neck pain with numbness and 
decreased reflexes in the right arm, the Board finds to be 
not credible the veteran's statement to the VA skin examiner 
in November 1993 that he had had skin lesions on his hands 
and face since the claimed incident of fever during the 
Persian Gulf War following which he was allegedly 
hospitalized for medical treatment.  During the more than 
seven years that this claim on appeal has been pending, the 
veteran has not identified any health care providers who 
treated him for skin symptoms during the period of time from 
his separation from service in May 1991 to his visit to a VA 
medical facility in January 1992.  For those reasons, 
continuity of symptomatology of a skin rash or disease other 
than a skin disorder of the groin has not been shown by any 
credible or convincing evidence, and so entitlement to 
service connection for such disability on the basis of 
continuity of symptomatology/chronicity is not established.  
See 38 C.F.R. § 3.303(b) (2005).

Because the veteran's current skin rash or disease other than 
a skin disorder of the groin has been attributed to known 
clinical diagnoses and thus may not be considered as being 
due to undiagnosed illness in a Persian Gulf veteran, he is 
not entitled to service connection for a skin rash or disease 
other than a skin disorder of the groin as a result of 
undiagnosed illness.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).

In sum, there is no basis in law or in fact to allow service 
connection in this case for a skin rash or disease other than 
a skin disorder of the groin on any basis.

Disability Manifested By Recurrent Fever

Although the veteran has not withdrawn his claim of 
entitlement to service connection for a disability manifested 
by recurrent fever, a VA physician who conducted a VA general 
medical examination in June 2004 reported that the veteran 
stated that he had a history of fevers in service and since 
service but that he stopped having fevers in the late 1990s 
and had not had any fever since then.  Since June 2004 
neither the veteran nor his representative has stated to VA 
that the VA examiner's report that the veteran no longer has 
fevers was not accurate, nor has the veteran or his 
representative alleged that he has again suffered a bout of 
fever.  There is no medical evidence of a current diagnosis 
of fever or recurrent fever and there are no objective 
indications that the veteran as a Persian Gulf veteran has a 
qualifying chronic disability manifested by recurrent fever 
due to undiagnosed illness.  There is thus no basis in law or 
fact to allow service connection for a disability manifested 
by recurrent fever, to include claimed as a result of 
undiagnosed illness, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

As the preponderance of the evidence is against the veteran's 
claims denied herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 
        

ORDER

Entitlement to service connection for a disability manifested 
by neck pain with numbness and decreased reflexes of the 
right arm, to include claimed as a result of undiagnosed 
illness, is denied.  

Service connection for a skin disorder of the groin is 
granted.

Entitlement to service connection for skin rash or skin 
disease other than a skin disorder of the groin, to include 
claimed as a result of undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by recurrent fever, to include claimed as a result of 
undiagnosed illness, is denied.




REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

One of the remand orders of the Board's December 2003 remand 
of this case stated that the veteran should be afforded a 
medical examination and that, with regard to the issue of 
entitlement to service connection for a disability manifested 
by pain in the hands, low back, and both knees, to include 
claimed as a result of undiagnosed illness, the examining 
physician should answer a series of questions.  The medical 
examination and medical opinions requested by the Board's 
December 2003 remand are necessary to decide the claim on 
appeal.  See 38 C.F.R. § 3.159(c)(4) (2005).  

A VA physician's assistant who conducted a VA joints 
examination of the veteran in June 2004 and whose report of 
the examination was approved by a VA physician stated that it 
was impossible for him to answer the Board's question whether 
the veteran's claimed pain in the hands, back, and knees are 
results of undiagnosed illness in a Persian Gulf veteran or 
to answer the Board's question whether the veteran's claimed 
pain in the hands, back, and knees had their origin during 
the veteran's active military service.  There has thus not 
been compliance or substantial compliance with the Board's 
remand orders pertaining to the issue of entitlement to 
service connection for a disability manifested by pain in the 
hands, low back, and both knees, to include claimed as a 
result of undiagnosed illness, and therefore,  under the 
holding in Stegall, another remand of the case is required.        

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should arrange for the veteran 
to undergo a medical examination by a 
specialist in orthopedics, if 
available, or by a physician with 
appropriate training and expertise to 
evaluate the veteran's complaints of 
pain in the hands, low back, and knees.  
It is imperative that the examiner 
review the veteran's service medical 
records and the pertinent post-service 
medical and other evidence in the 
veteran's claims file.  He or she 
should order any indicated diagnostic 
studies.  After a clinical examination, 
the records review, and review of the 
results of any diagnostic studies he or 
she ordered, the examining physician 
should respond to the following 
questions:

a) Does the veteran exhibit objective 
indications of a chronic disability or 
disabilities manifested by painful hands, 
lower back pain, and/or bilateral knee 
pain?

b) Are the veteran's complaints of 
painful hands, lower back pain, and 
bilateral knee pain due to a clinically 
diagnosed disorder or disorders, or are 
there signs or symptoms which may be 
manifestations of undiagnosed illness or 
medically unexplained chronic 
multisymptom illness?

c) If the veteran's complaints of painful 
hands, lower back pain, and  bilateral 
knee pain are due to a clinically 
diagnosed disorder, is as likely as not 
that any diagnosed disorder had its 
origin in service?

A rationale should be provided for the 
opinions expressed.

2.  Upon receipt of the report of the 
medical examination and medical opinions, 
the AMC must review the report and return 
it to the examiner for revision or an 
addendum if it does not substantially 
comply with the Board's remand orders.  
The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


